Citation Nr: 1450644	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  05-30 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic headaches.  

2.  Entitlement to an increased rating in excess of 10 percent for residuals of a right eye injury with choroidal rupture and sphincter tear.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty for training from October 1988 to February 1989 and active duty from April 1989 to January 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from July 2003 and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO) which respectively continued a 10 percent evaluation for residuals of a right eye injury, and granted service connection for headaches and assigned a 10 percent evaluation effective December 22, 2007.  In a subsequent May 2007 rating decision, the RO granted an earlier effective date of December 22, 2005 for service connection for post-traumatic headaches, the date of the Veteran's claim.  During the course of the appeal, in a January 2011 rating decision the RO granted an increased rating of 30 percent for the Veteran's service-connected post-traumatic headaches, effective from March 15, 2009.  However, the matter of a higher rating remained in appellate status as the Veteran was not granted the maximum available benefit.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a March 2009 Travel Board hearing before the undersigned.  In June 2009, the Board remanded this case.  

In March 2012, in pertinent part, the Board granted a 30 percent rating for post-traumatic headaches for the entire appeal period, but no higher.  The Board also remanded the claim for an increased rating in excess of 10 percent for residuals of a right eye injury with choroidal rupture and sphincter tear.

The Veteran appealed the Board's March 2012 decision to the United States Court of Appeals for Veterans Claims (Court), pertaining to the issues of a higher rating for post-traumatic headache and right ear hearing loss.  In December 2013, the Court affirmed the Board's decision with regard to the hearing loss.  However, the Court vacated the Board's decision with regard to the issue of a higher rating for post-traumatic headaches and remanded that matter to the Board.

In August 2013, the Board remanded the issue of an increased rating in excess of 10 percent for residuals of a right eye injury with choroidal rupture and sphincter tear to the RO/AMC.

The issue of an increased rating in excess of 10 percent for residuals of a right eye injury with choroidal rupture and sphincter tear is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The Veteran's post-traumatic headache disorder results in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an increased rating of 50 percent for post-traumatic headaches for the entire appeal period (from December 22, 2005), have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (effective before and after October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a November 2006 letter (followed by May 2008 and January 2012 letters) prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for headaches, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Nevertheless, VCAA notification specifically pertinent to the "higher rating" issue was issued.  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB.  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent him an SOC that contained, in pertinent part, the criteria for establishing his entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The Board notes that the Veteran is currently service connected for post-traumatic headaches with a 10 percent rating prior to March 15, 2009, and a 30 percent rating thereafter, under 38 C.F.R. § 4.124a, Diagnostic Code 8045-8100.  In the April 2007 rating decision, the RO evaluated the Veteran's service-connected headaches under 8045-8100, as the Veteran's headaches have been diagnosed as related to trauma, specifically an in-service assault.  The Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 

Where there is brain disease due to trauma, with purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, rating will be effected under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  Purely subjective complaints, such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  Id.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Id.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Id. 

During the course of this appeal, the regulations for the evaluation of brain disease due to trauma or traumatic brain injury under Diagnostic Code 8045 were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693-54,708 (Sept. 23, 2008); see also VBA Fast Letter 8-36 (Oct. 24, 2008).  The Federal Register's paragraph addressing the applicability date of the new regulation specifically states that the amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date.  However, a Veteran whose residuals of traumatic brain injury (TBI) were rated by VA under a prior version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  The effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria.  The effective date of any award, or any increase in disability compensation, based solely on these new rating criteria will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations governing effective dates, 38 C.F.R. § 3.400, etc.  The rate of disability compensation will not be reduced based solely on these new rating criteria

The criteria for migraine headaches were not revised and the revisions pertaining to the evaluation of the residuals of TBI provide for separate evaluations of any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms.  See 38 CFR § 4.124a, Diagnostic Code 8045 (effective after October 23, 2008).

In this case, the Veteran's service connection claim was received well before the October 2008 effective date of the amendment and the Veteran has not specifically requested that the revised rating criteria be utilized for rating of the disorder in question.  Moreover, recent VA examinations in December 2006, April 2007, and September 2009 demonstrated no evidence of a TBI.

The Veteran is already in receipt of the highest assignable evaluation available (10 percent) under Diagnostic Code 8045 in its prior version for purely subjective headache complaints.  A rating in excess of 10 percent is not assignable under Diagnostic Code 9304 in the absence of a diagnosis of multi-infarct dementia, as a consequence of brain trauma.  The evidence of record is negative for a diagnosis of multi-infarct dementia, such that a higher rating is not available under the previous version of Diagnostic Code 8045-9304.

Thus, the Board finds that the rating criteria for migraine headaches under Diagnostic Code 8100 is for application, as that diagnostic code has the potential to provide a higher rating for the Veteran's headaches than the maximum 10 percent available under Diagnostic Code 8045.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology; any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

For migraine disabilities a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months over the last several months, a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on average of once a month over the last several months, and a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (effective before and after October 23, 2008)

The record shows the Veteran was afforded a VA examination in December 2006 in which the Veteran was noted to have headaches described as severe at times, over the right temple with throbbing, pressure, photophobia, phonophobia, nausea and occasional vomiting with dry heaves.  The Veteran further noted episodes of dizziness and occasional blackouts, although it was unclear whether these were associated with his headaches.  The Veteran's headaches occurred 2-3 times a week with a duration of several hours.  Treatment included taking ibuprofen or Naprosyn.  The examiner diagnosed the Veteran with post-traumatic recurrent periorbital headaches with migrainous features. 

The Veteran was again afforded a VA examination in April 2007.  He reported he had mild to moderate headaches about 3 times a week.  The Veteran did not report that the headaches were prostrating.  The Veteran did report that several times a month he would have a severe headache associated with nausea and spots in his eyes.  The Veteran reported that he was unable to work during the most severe headaches.

An October 2007 VA treatment report noted that the Veteran reported severe headaches 2 to 3 times a week.  The Veteran noted he was taking valproic acid for his upset stomach.  The Veteran was prescribed Topamax (Topiramate) 50mg for prophylaxis of his headaches and a follow-up neurology note dated April 2008 noted that neither the frequency nor intensity of the Veteran's headaches changed, but the headaches were shorter in duration lasting 1/2 hour to an hour.  The April 2008 neurology note further noted that Veteran described his headaches as throbbing throughout his entire head with pain registering 8/10.  The Veteran reported phonophobia, but no triggers or aura.  The Veteran used Naproxen.  It was noted the Veteran did not have an adverse reaction to the Topamax and as such the medication was continued.

In a May 2008 letter, the Veteran's nurse indicated that he had a severe headache disorder which negatively impacted his employment.  

Another follow-up neurology note in October 2008 noted that it was unclear exactly what medication the Veteran was taking with regard to his headaches, but the Veteran's medication made him sleepy and caused nausea.  The examiner seemed concerned that the Veteran was not correctly taking his medication and that this was causing side effects and not helping his headaches.  A February 2009 follow-up neurology noted that the Veteran stated that his headaches were mostly unchanged and occurring a couple of times a week, but they were not significantly affecting his activities. 

At his March 2009 Travel Board hearing, the Veteran reported having very serious headaches that occurred between three to four days a week.  The Veteran noted that he was sent home one or two days a week.  The Veteran noted that his medication was changed again.  The Board notes that the Veteran kept a headache log from May 21, 2008 to March 16, 2009. 

Letter from the Veteran's employer in March 2009 and June 2008 indicated that the Veteran's headaches interfered with his work.  The March 2009 letter noted that the Veteran had been sent home 5 or 6 times in the previous month as a result his migraine headaches and his new medication for those headaches. 

The Veteran was afforded a VA examination in September 2009.  At that time, the Veteran was reportedly working 30 to 32 hours per week as a cook.  The Veteran reported headaches occurring 3 to 4 times a week from a moderate pain level of 6 to a severe pain level of 9 to 10.  The level 6 headaches occurred once a week.  The level 9 to 10 headaches occurred 2 to 3 days per week (i.e. more frequently).  The examiner noted that the Veteran's headaches occurred 3 to 4 times per week to a pain level of 6 to a pain level of 9 to 10.  The Veteran was taking Topamax, which would reduce the level 6 headaches to a level 3 or 4 after 1 to 1.5 hours and down to a level 0 after 4 hours.  The Veteran reported that the Topiramate reduced the 9 to 10 level headaches down to a level 7 after 3 hours and then down to a level 0 after another 3 hours.  The Veteran noted that his level 6 headaches could last all day and all night, but that only happened 6 times a year.  The Veteran reported that the 9 to 10 level headaches would last from 6 hours to 1 or 2 days.  The Veteran reported that he had been sent home from work 8 times due to level 9 to 10 headaches over the previous year.  The headaches were accompanied by dizziness, photophobia, phonophobia, blurred vision, nausea, and vomiting.  The Veteran reported moderate to severe headaches with accompanying dizziness, nausea, vomiting, blurred vision, photophobia, and phonophobia with duration from 6 hours to 2 days.  The Veteran reported 8 to 12 periods of incapacitation over the past year with duration of 1 to 2 days each time.  The Veteran noted that his medication seemed to have no effect.  He noted that when he developed a headache either at home or at work, he would go outside and sit and wait for the Naproxen to help.  The Veteran noted that usually the Naproxen provided fair relief of the pain.  The examiner noted that a January 2001 magnetic resonance imaging (MRI) of the brain was unremarkable, and a September 2005 computerized tomography (CT) scan of the head was normal except for minimal mucosal thickening within the right ethmoid sinuses.  Neurological testing revealed normal speech, gait, coordination, and vibratory sensation.  The Veteran's cranial nerves were intact. 

A subsequent neurology note dated April 2010 reported the Veteran's complaints of persistent headaches.  The Veteran described having approximately 20 headache days out of a 30-day month, with approximately 12 of those being severe.  The Veteran described his severe headaches as debilitating, with severe photophobia and phonophobia, and nausea without any emesis.  The Veteran said the pain was bi-temporally distributed with both sharp and throbbing pain.  The headaches had a duration from 30 minutes to 4 hours with visual phenomena including tearing and rhinorrhea.  It was noted the Veteran had been prescribed amitriptyline and Topamax in the past and that he currently took Advil and Naproxen on a daily basis.  It was further noted that the Veteran drank an excessive amount of coffee.  It was recommended that the Veteran stop the use of over-the-counter medications for his headaches and reduce his coffee intake.  Also it was suggested that the Veteran again take the Topamax as it was prescribed. 

At another follow-up neurology note in August 2010, the Veteran reported that his headaches were somewhat improved, but still occurring daily.  It was noted that the Veteran was again taking Topiramate and the examiner suggested increasing the dosage.  Neurologically, the Veteran's concentration and attention were normal, as were speech and language, motor strength, sensory examination, and coordination.  Additionally, the Veteran's cranial nerves were unremarkable. 

In November 2010, a VA neurological disorder clinical doctor reviewed the Veteran's medical history, with respect to his headaches and opined that the Veteran's headaches were not considered to have resulted in severe economic inadaptability.  In this regard, a review of the record noted that the Veteran reported moderate to severe headaches with accompanying dizziness, nausea, vomiting, blurred vision, photophobia, and phonophobia with duration from 6 hours to 2 days.  The examiner noted that the frequency and severity of the headaches, with the accompanying symptoms, would have an impact on any industrial or sedentary employment.  The Veteran had been working as a cook at a restaurant for 30 to 32 hours per week.  The examiner stated that the Veteran's symptoms did not render him totally unemployable, but obvious accommodations needed to be made when the Veteran was experiencing headaches; however, the Veteran's headaches were not considered to have resulted in severe economic inadaptability. 

Although the Veteran was examined by VA in May 2013, his headaches were not evaluated.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected post-traumatic headaches are shown to have been manifested since the date of VA receipt of his original claim on December 22, 2005, by very frequent completely prostrating and prolonged attacks.  The evidence shows that the headaches more nearly approximate this criteria rather than characteristic prostrating attacks occurring on average once a month over last several months.  His severe headaches are much more frequent than once per month and they last for prolonged periods.  In viewing "one per month" versus "very frequently," the severe headaches occur more nearly to "very frequently."  With regard to severe economic inadaptability, it is not specifically defined in the rating code.  However, that phrase does not require that a veteran be completely unable to work to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  The December 2006 and April 2007 VA examinations note that the Veteran reported severe headaches several times a month that interfered with his ability to work.  In a May 2008 statement from the Veteran's treating nurse and in employer statements, it was indicated that his severe headaches affect his ability to work full time.  

Although the November 2010 neurological examiner opined that the Veteran's headaches were not considered to have resulted in severe economic inadaptability, he indicated that the Veteran had  severe headaches accompanied by symptoms not compatible with work, and that they had an impact on any industrial or sedentary employment and indicated that obvious accommodations needed to be made when the Veteran was experiencing headaches.  Thus, it is unclear why this examiner felt that there was not severe economic inadaptability.  Rather, the Board finds that in viewing the evidence in its totality, and in affording the Veteran all reasonable doubt, there is severe economic inadaptability in this case.  At 50 percent, the Veteran's migraine headaches have been awarded the maximum schedular evaluation possible under applicable rating criteria.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

However, an extraschedular disability rating may be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization so as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  VA, to include the Board, cannot assign an evaluation on an extraschedular basis in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  However, VA, to include the Board, may decide the propriety of an extraschedular evaluation if VA's Under Secretary for Benefits or Director of Compensation and Pension (C&P) Service reaches a negative determination.  Floyd, 9 Vet. App. at 88; see also Anderson v. Shinseki, 22 Vet. App. 423 (2009).  Ultimately, the Board must determine whether the Veteran's headache disability presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  As noted, the Board observes the Veteran has been assigned the maximum schedular evaluation for migraine headaches of 50 percent, which contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As discussed above, the Veteran has reported headaches in varying frequency, but equating to frequent.  The Board acknowledges the Veteran's reported headaches affect his ability to work, resulting in absenteeism.  However, the Board again observes the schedular criteria specifically contemplate "severe economic inadaptability" as a result of frequent prostrating headaches.  There has not been marked interference with employment beyond that severe economic inadaptability attributable solely to the headaches.  In addition, there have not been periods of hospitalization.  

Based on the evidence in its entirety, the Board in its capacity as a finder of fact finds that the manifestations of the Veteran's post-traumatic headache disability are adequately contemplated by the applicable rating criteria.  See Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("[f]act-finding in veterans' cases is to be done by the expert BVA [Board]...").  The diagnostic criteria discussed above consider the Veteran's subjective complaints of very frequent, completely prostrating and prolonged headaches.  Further, the schedular criteria specifically contemplates that such symptomatology would result in "severe economic inadaptability."  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  As such, the Board has determined that an extraschedular evaluation pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating of 50 percent for post-traumatic headaches for the entire appeal period (from December 22, 2005) is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran's representative asserts that in conjunction with the appeal for an increased rating, the Veteran's right eye injury with choroidal rupture and sphincter tear should be referred for an extraschedular evaluation because the pertinent rating code (Diagnostic Code 6080) does not contemplate all of the Veteran's symptoms.  Specifically, it is argued that the Veteran's disability prevents his right pupil from restricting when light enters so he suffers from light sensitivity and glare.  It is asserted that the Veteran's eyes are constantly dilated which prevents work in brightly lit areas as well as driving; thus his employment is markedly impaired.  The representative limited the extraschedular arguments to the right eye injury.  In light of the foregoing, the Board finds that the case should be submitted for an increased evaluation for symptoms of eye injury with choroidal rupture and sphincter tear consisting of light sensitivity, glare, and eye dilation, to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).

Accordingly, the case is REMANDED for the following action:

Submit the claim for an increased evaluation for symptoms of eye injury with choroidal rupture and sphincter tear consisting of light sensitivity, glare, and eye dilation, to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  If entitlement to an increased rating is not granted, the Veteran should be provided a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


